NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR GARCIA TORRES, AKA Edgar                  No.    16-71561
Garcia,
                                                Agency No. A206-408-920
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Oscar Garcia Torres, a native and citizen of Honduras, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      In his counseled opening brief, Garcia Torres does not raise, and therefore

waives, any challenge to the agency’s determination that he was convicted of a

particularly serious crime that barred him from eligibility for asylum and

withholding of removal. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80

(9th Cir. 2013) (issues not specifically raised and argued in a party’s opening brief

are waived). Thus, Garcia Torres’s asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Garcia Torres failed to show it is more likely than not he

would be tortured if returned to Honduras. See Zheng v. Holder, 644 F.3d 829,

835-36 (9th Cir. 2011) (possibility of torture too speculative).

      The stay of removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                    16-71561